The appellant's petition for a rehearing is based upon the contention that there is no foundation for the award of one thousand dollars' damages. His argument is that he deposited nineteen hundred dollars with a bank in the name of the respondent; that this covered the full rental value of the property, and the additional judgment for one thousand dollars was, therefore, erroneous. It is sufficient to say that the nineteen hundred dollars having been conditionally tendered and deposited does not belong to the respondents, but remains the property of the appellant. The one thousand dollars thus included in the judgment was for the rental value of the premises. This, we may say, is the view taken by the respondents in their answer to the petition for a rehearing.
Petition for a rehearing is denied.